NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 1, 2018 *
                                Decided March 13, 2018

                                        Before

                           DIANE P. WOOD, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           AMY C. BARRETT, Circuit Judge


No. 17-1535

NATASHA ADAMS,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 14-1415

CITY OF PEORIA, et al.,                        Michael M. Mihm,
      Defendants-Appellees.                    Judge.

                                      ORDER

       Natasha Adams was living for about two months in a house in Peoria, Illinois,
that she thought was abandoned. Eventually the putative homeowner, Nicole Sanchez,
returned and told Adams to leave. A week after Adams refused, Sanchez removed
Adams’s possessions from the home, and the police did not stop the removal. In this
suit against the police under 42 U.S.C. § 1983, Adams contends that the police violated
the Fourth Amendment and denied her due process by not preventing Sanchez from
taking her personal property. The district court entered summary judgment for the

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-1535                                                                        Page 2

defendants. Because the police do not violate the Constitution by not preventing
unlawful conduct of a private party, we affirm.

       We review the entry of summary judgment de novo and recount the facts in the
light most favorable to Adams. See Chaib v. GEO Grp., Inc., 819 F.3d 337, 340 (7th Cir.
2016). Adams moved into an empty house in Peoria in July 2014. About two months
later Nicole Sanchez came to the house and told Adams that Sanchez owned it and
wanted Adams to leave. Adams refused to vacate without an eviction notice, so
Sanchez summoned Officer Matt Legaspi, a friend of hers and the main defendant here.
Officer Legaspi told Adams that he knew Sanchez owned the house and that he would
return in about a week to ensure that Adams had vacated. He did not accept Adams’s
claim, for which she said she had supporting papers, that she lawfully occupied the
house. And at some point in the chronology, Adams asserts, Officer Legaspi told
Sanchez that she could “do whatever she wanted with” Adams’s possessions.

      One week later, Sanchez returned with moving vehicles and with friends to help
her move Adams’s possessions out of the house. When they arrived, Adams tried
unsuccessfully to convince Sanchez that she could stay in the house. Sanchez offered
that Adams could take time that day to remove her possessions on her own and that
Sanchez would even help pay for storage. But Adams insisted on staying put, so
Sanchez and her friends started loading Adams’s possessions in their vehicles.

       Adams tried to stop the seizure by calling the police. She spoke to a lieutenant
who sent an officer to the house. This officer, whom Adams has not sued and was not
Officer Legaspi, “was the only one there” when Sanchez was removing the property.
He did not stop Sanchez. It apparently took Sanchez more than one day to remove all of
Adams’s possessions, and at some point Adams was arrested for trespassing. Soon after
the arrest, Sanchez and her friends drove away with the last of Adams’s possessions.
Adams believes that Sanchez has kept or destroyed her property. Adams later filed a
complaint with the police department, but another lieutenant told her that the police
officers acted properly.

       After the court denied a motion to dismiss, discovery followed and the
defendants moved for summary judgment. The principal issue was whether Officer
Legaspi, the two lieutenants, and the City of Peoria violated Adams’s constitutional
rights when Sanchez seized her possessions. See 42 U.S.C. § 1983. The district judge
entered summary judgment for the defendants. He decided that Adams’s claim against
the City and the officers “sounds in due process.” But that claim failed, the judge said,
because Adams had not shown that the defendants were present when Sanchez took
No. 17-1535                                                                              Page 3

her property and, in any case, she had a meaningful post-deprivation remedy. He also
ruled that the City was not liable solely for employing the officers.

       Adams asserts that in entering summary judgment, the district judge failed to
recognize that in her complaint she raised a claim that Officer Legaspi violated the
Fourth Amendment by allowing Sanchez to take Adams’s property. We agree. District
courts must liberally construe pro se complaints, see Parker v. Four Seasons Hotels, Ltd.,
845 F.3d 807, 811 (7th Cir. 2017). Adams alleged that Officer Legaspi “allowed Ms.
Sanchez to seize our possessions.” This is the language of Fourth Amendment cases.
See Soldal v. Cook Cty., 506 U.S. 56 (1992); Pepper v. Vill. of Oak Park, 430 F.3d 805 (7th Cir.
2005). The district judge even recognized this when, in denying part of the defendants’
motion to dismiss, he discussed a Fourth Amendment claim. On appeal Adams
expressly refers to the Fourth Amendment and cites Soldal. The defendants do not
contend Adams has forfeited this theory. Thus in reviewing the entry of summary
judgment, we consider the Fourth Amendment.

       The principal issue is whether the record contains a sufficient basis for a
factfinder to conclude that Officer Legaspi violated the Fourth Amendment by enabling
Sanchez to seize and remove Adams’s possessions. An officer violates the Fourth
Amendment by personally seizing property unreasonably. See Illinois v. McArthur,
531 U.S. 326, 330–33 (2001); Bell v. City of Chicago, 835 F.3d 736, 739 (7th Cir. 2016). That
did not occur here. An officer also violates the Fourth Amendment when a private party
seizes a person’s possessions if the officer enables that seizure despite knowing that it
violates the law. See Soldal, 506 U.S. at 60 n.6, 71–72. But an officer who simply fails to
stop a legal violation by a private party does not offend the Constitution. See Town of
Castle Rock, Colo. v. Gonzales, 545 U.S. 748 (2005).

        Adams has not supplied evidence sufficient to persuade a reasonable trier of fact
that Officer Legaspi knew of an impending legal violation, let alone enabled it.
See Wilson v. Warren Cty., Ill., 830 F.3d 464, 469 & n.2 (7th Cir. 2016); Pepper, 430 F.3d
at 809–10. To begin, no evidence in the record suggests that Officer Legaspi was present
when Sanchez removed Adams’s property. To the contrary, Adams swore that the
officer dispatched to the house after she called the police—whom she has not
sued—“was the only one there.” And the statement that Adams attributes to Officer
Legaspi—that Sanchez could “do whatever she wanted” with Adams’s property—is
also insufficient to impute liability. That statement does not suggest that Officer Legaspi
knew that Sanchez would take and keep Adams’s possessions unlawfully, much less
that he helped her do so. See Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)
No. 17-1535                                                                            Page 4

(liability requires evidence that defendant directed or knew and consented to
constitutional violation). And for the same reasons, unlike the record in Soldal, 506 U.S.
at 60 n.6, the record in this case does not permit an inference of a conspiracy between
Sanchez and the police to take Adams’s property. See Pepper, 430 F.3d at 810–11.

       The rulings on the remaining claims also are correct. Adams argues that, by not
stopping Sanchez from taking her property, Officer Legaspi violated her right to due
process. But Sanchez points to no state or local policy that required Officer Legaspi to let
Sanchez take Adams’s property. If, as Adams contends, Officer Legaspi let Sanchez take
the property, he did so on his own. And because Illinois offers an adequate
post-deprivation remedy—conversion—for the taken property, no violation of due
process occurred. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Tucker v. Williams,
682 F.3d 654, 661 (7th Cir. 2012); Easter House v. Felder, 910 F.2d 1387, 1396, 1406 (7th Cir.
1990) (en banc).

       Summary judgment also was properly entered for the other defendants. The City
cannot be held liable under § 1983 merely for employing the officers who allegedly
violated Adams’s constitutional rights. See Monell v. Dep’t of Soc. Servs. of City of New
York, 436 U.S. 658, 694–95 (1978); Estate of Perry v. Wenzel, 872 F.3d 439, 460–61 (7th Cir.
2017). And in any case no underlying violation occurred.

                                                                                 AFFIRMED